Citation Nr: 1755746	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-11 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim as to whether the character of the appellant's discharge from service is considered a bar to payment of Department of Veterans Affairs (VA) benefits.

2.  Whether the character of the appellant's discharge from service is considered a bar to payment of VA benefits.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1974 to June 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In November 2016, the Veteran testified before the undersigned at a Board videoconference hearing

The issue of whether the character of the appellant's discharge from service is considered a bar to payment of VA benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The appellant was discharged from service under conditions other than honorable.

2.  An unappealed administrative decision in July 1986 found the appellant's character of service to be a bar to VA benefits.  

3.  The evidence received since the July 1986 administrative decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim whether the appellant's character of discharge is a bar to VA benefits, and raises a reasonable possibility of substantiating the claim.
CONCLUSIONS OF LAW

1.  The July 1989 administrative decision that found the appellant's character of service is a bar to VA benefits is final.  38 U.S.C. § 7105 (2014); 38 C.F.R. § 3.104 (2017).

2. New and material evidence has been received to reopen the claim of whether the appellant's character of discharge is a bar to VA benefits is final.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (a) (2017). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the appellant's claim of whether his character of discharge is a bar to VA benefits.  As such, no discussion of VA's duty to notify and assist is necessary regarding this matter.

New and Material Evidence

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  

In determining whether new evidence is material, the credibility of the new evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

A July 1986 administrative decision determined that the appellant's character of service is a bar to VA benefits.  This was based on findings that his discharge under other than honorable conditions was issued because of willful and persistent misconduct in the form of multiple absences without leave (AWOL's).  The appellant did not appeal this decision, and no additional evidence pertinent to the issue was associated with the claims file within the appeal period.  See 38 C.F.R. § 3.156 (b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the July 1986 administrative decision is final.  38 U.S.C. § 7105 ; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  This claim was received in September 2011.

Under VA laws and regulations, and for benefits purposes, a Veteran is a person discharged or released from active service under conditions other than dishonorable. 38 U.S.C.§ 101 (2); 38 C.F.R. § 3.1 (d).  VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.§ 5303; 38 C.F.R. § 3.12 (a). 

There are two types of character of discharge bars to establishing entitlement for VA benefits:  statutory bars found at 38 U.S.C.§ 5303 (a) and 38 C.F.R. § 3.12 (c), and regulatory bars listed under 38 C.F.R. § 3.12 (d). 

38 C.F.R. § 3.12 (d) provides that a discharge or release because of one of the offenses specified is considered to have been under dishonorable conditions.  One of the conditions is willful and persistent misconduct.  38 C.F.R. § 3.12 (d)(4).  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  Id.  A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of VA benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12 (b). 

In order for a person to be found to have been insane at the time of committing an in-service offense, the insanity must be such that it legally excuses the acts of misconduct.  See Stringham v. Brown, 8 Vet. App. 445, 448 (1995) (holding that the event precipitating an other than honorable discharge and the claimant's insanity "must occur simultaneously"). 

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354 (a).

Since the July 1986 administrative decision, the appellant submitted additional evidence, including various statements, treatment records, and hearing testimony.  At the November 2016 hearing, testimony was presented that the infractions committed by the appellant in service were due to physical and sexual trauma he was subjected to while on active duty.  The appellant testified that in order to cope with the in-service physical and sexual trauma, he went AWOL on several occasions, and also drank alcohol to excess to self-medicate.  Based on the physical and sexual trauma, the appellant and his representative contend his behavior was not due to persistent and willful misconduct but that he was not in his right mind and insane at the time the infractions occurred.  In support of his claim, the appellant submitted an April 2015 mental health assessment which shows diagnoses of PTSD, alcohol dependence, in full sustained remission, and major depressive disorder, recurrent.  All of the evidence noted is new in that it was not of record at the time of the previous denial, and is material in that it speaks directly to an unproven element of the Veteran's previously denied claim, as it shows a diagnosis of PTSD that is potentially related to in-service personal trauma, which wasn't shown at the time of the July 1986 administrative decision.  Furthermore, when considered with previous evidence of record, it could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 118 (2010).  Accordingly, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the Board finds that new and material evidence has been submitted and the issue of whether the Veteran's character of discharge is considered a bar to VA benefits is reopened, to that extent only.


ORDER

New and material evidence having been received, to that extent only, the issue of whether the Veteran's character of discharge is considered a bar to VA benefits is reopened.


REMAND

The issue on appeal must be remanded for further development, as explained below.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the issue is afforded every consideration.

Before determining whether the character of the appellant's discharge is a bar to VA compensation benefits, a VA opinion is warranted to assess whether the appellant was insane, as defined under VA law, at the time he committed the offenses leading up to his other-than-honorable discharge.  See 38 U.S.C.§ 5303 (b) (2014); 38 C.F.R. § 3.12 (b) (2016); see also Zang v. Brown, 8 Vet. App. 24 (1995).  If so, then a finding that the appellant's service was dishonorable will not be a bar to VA benefits.  Id.  

The appellant served on active duty from August 1974 to June 1979.  During that time he was subject to six non-judicial punishments and a special court martial due to several periods of AWOL.  

The appellant asserts that in January 1975 he was physically and sexually assaulted, and that during his service he was physically assaulted and harassed on a persistent basis.  At the November 2016 Board hearing, testimony was provided that the Veteran was violated with a grease gun in a hazing incident when he was assigned to the USS Hector.  Based on that incident, the appellant stated fellow service members harassed him and made references to his sexuality.  Testimony was also given regarding an April 1975 incident in which the appellant was punched in the face by a fellow shipmate while riding on a transit bus in Guam.  The appellant reported that he drank heavily during service to self-medicate and that he went AWOL to escape the abuse.  His representative contends that the appellant's heavy drinking and AWOL's were markers of his mental state as a result of personal trauma.  The appellant's service treatment records, while scarce, do show treatment on two occasions for physical trauma.  A November 1977 treatment note reflects the appellant suffered serious injuries resulting in unconsciousness after reportedly being mugged and beaten, and a March 1978 treatment note shows the appellant sought treatment for trauma to his left temple and injury to his jaw.  The appellant testified that he never reported the sexual assault or other physical assaults because he feared for his safety, he was new to the military, and he was and still is ashamed of what happened to him.  

In 1980, the appellant petitioned the Naval Discharge Review Board (NDRB) for an upgrade in his discharge type citing alcoholism as a large contributing factor to his conduct while on active duty.  However, the NDRB upheld the bad conduct discharge stating there was no evidence the Veteran was an alcoholic during service or that his superiors knew that he had a problem with alcohol.  The NDRB also stated that the only evidence to support the appellant's contention was his statements.  The Board notes that the record shows the appellant continued to have problems with alcohol immediately after service and for many, many years after service.  

The Board acknowledges the appellant's arguments regarding his service, including his claims of physical and sexual abuse.  In support of the appellant's contention that he was insane are his reports and incidences of treatment in service for physical trauma, and his long history of alcohol abuse since service.  Additionally, the appellant submitted an April 2015 mental health assessment that shows a diagnosis of PTSD that the examining licensed clinical social worker attributed to the Veteran's military service.  The Board notes that the examiner did not review the appellant's claims file or address whether the appellant was "insane" at the time of his in-service incidents based on VA standards.  

Whether the appellant demonstrates sufficient symptomatology to support insanity is a medically complex matter requiring medical expertise, and thus, the appellant, as a layperson, is not qualified to render such a finding or diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues); cf. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination of whether the appellant's behavior in service rises to the level of him being insane at the time of committing the offenses is pertinent to the character of his discharge.  When a rating agency is concerned with determining whether a veteran was insane at the time he committed an offense leading to his court-martial, discharge or resignation (38 U.S.C. § 5303(b)), it will base its decision on all the evidence procurable relating to the period involved, and apply the definition of insanity in 38 C.F.R. § 3.354 (a).  

Based on evidence in the claims file showing medical treatment for physical trauma, the appellant's long history of alcohol abuse since service, and the April 2015 diagnosis of PTSD related to in-service trauma, the Board finds that a VA opinion is warranted to determine whether the appellant was insane at the time of the offenses.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the appellant, obtain and associate with the claims file any outstanding VA or private mental health treatment records that are not already associated with the claims file.

2.  Thereafter, schedule the appellant for a VA examination with VA psychiatrist or psychologist to ascertain whether it is at least as likely as not (50 percent or greater probability) that the appellant was insane at the time he committed the offenses leading up to his other than honorable discharge.  The examiner should review the claims file and note that review in the report.  Any necessary tests or studies should be conducted.

The examiner should note that for VA purposes, an insane person is defined as one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.

A complete rationale for any opinion must be provided.  

In providing the requested opinions, the physician should specifically consider and discuss the appellant's contentions, lay statements of record, and the April 2015 PTSD diagnosis.  

If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

3.  The AOJ should review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

4.  After completing any other development that may be indicated, the AOJ should readjudicate the issue of whether the character of the appellant's discharge is a bar to VA compensation benefits, on a de novo basis.  If the determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and she should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


